Mr. Presiding Justice Whitney delivered the opinion of the court. 2. Appeal and error, § 592*—when motion for new trial is necessary. A motion for a new trial is necessary to preserve the question as to whether the evidence is sufficient to support the verdict where a case is tried by a jury. 3. New trial, § 119*—what is effect of motion. Upon a motion for new trial where no written points are filed, all questions which could be heard upon such a motion are considered to be presented, but if the points are filed they constitute a waiver of all other points. 4. Appeal and error, § 601*—what is necessary for preservation of objections. In order to render available an objection that a verdict is against the law and the evidence, as stated in a motion for new trial, it is also necessary to assign for error, on the record, the refusal of said motion. 5. Appeal and error, § 604*—what is necessary for preservation of errors in instructions. Rulings on instructions are not preserved for review where no motion for new trial is interposed, and if such motion is interposed and points in writing are filed which do not object to rulings on instructions, such rulings are waived.